No. 99-20489
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20489
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus


ERIC FITZGERALD SIDNEY,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                     for the ern District of
                      USDC No. H-98-CR-447-1
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric Fitzgerald Sidney appeals his sentence for possession

of cocaine base with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(A)(iii).     Sidney contends that the

district court clearly erred in assessing a two-level increase to

his offense level for possession of a firearm under U.S.S.G.

§ 2D1.1(b)(1).

     We have reviewed the record and the briefs submitted by the

parties and find that the district court’s finding that Sidney

possessed a firearm in connection with his drug-trafficking


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-20489
                               -2-

offense was supported by a preponderance of the evidence and was

not clearly erroneous.   United States v. Vasquez, 161 F.3d 909,

912 (5th Cir. 1998); United States v. Mitchell, 31 F.3d 271, 279

(5th Cir. 1994); United States v. Menesses, 962 F.2d 420, 429

(5th Cir. 1992).

     Sidney also argues, for issue preservation purposes only,

that the district court erred in accepting the PSR’s assessment

of drugs attributable to him.   In particular, he contends that

the district court abused its discretion in relying upon the

PSR’s allegations of additional drug transactions without

requiring the Government to offer evidence that Sidney actually

engaged in these additional deals.   Because Sidney concedes that

this issue is foreclosed by this court’s precedent, it is not

addressed here.

     AFFIRMED.